Citation Nr: 1121171	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1961 to April 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in November 2007 and in April 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 2008, the Veteran's notice of disagreement was received, in March 2009 a statement of the case was issued, and in March 2009 a Form 9 Appeal was received.  

In August 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  Tinnitus was not affirmatively shown to have been present in service and current tinnitus first documented after service, is unrelated to an injury or disease or event in service.



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in April 2007.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records.  

In November 2007, the Veteran was afforded a VA examination for which he failed to report and in March 2008 was afforded another VA examination for which he did report.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the examiner in March 2008 indicated that the Veteran's private medical records were not reviewed, private medical records were not associated with the claims folder at the time of the VA examination in March 2008.  Further, the VA examiner indicated the claims folder was reviewed to include service treatment records, audiograms and progress notes.  The Board therefore finds that the VA examination and opinion obtained in this case was predicated on a review of the Veteran's service and post-service medical records.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  Accordingly, the Board finds that the VA opinion is sufficient and VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Bilateral Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

The audiogram on entrance examination in April 1961 showed normal hearing acuity of 15/15 on whispered and/or spoken voice tests.

The audiogram on separation in January 1964 showed impaired hearing but did not show a hearing loss disability under 38 C.F.R. § 3.385 when converted from ASA units to ISO units (ISO units are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385).  

When converted to ISO units the thresholds in decibels at: 500, 1000, 2000, and 4000 Hertz were 20, 15, 15, and 25 respectively, in the right ear; and 20, 10, 15, and 25 respectively, in the left ear.  On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

The Veteran's DD 214 Form shows his military occupational specialty was Engineer Msl and Equipment Specialist.  In statements and testimony in support of his claim, the Veteran stated he had noise exposure in service as he worked with missile generators and missile launchers and was not provided hearing protection.  The Board notes that it may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the instant case the Veteran in his claim received in November 2007, indicated the onset of his hearing loss was in 1964 and in the Form 9 Appeal received in March 2009 stated that he had had hearing problems at the time of separation from service in 1964, however in August 2010 the Veteran testified that hearing loss began after service.  During the testimony he provided conflicting dates as to the onset of hearing loss, indicating that it began 5 years after his separation from service, which would be in 1969, and in 1965.  While the Veteran is competent to describe symptoms of impaired hearing, based on his inconsistent statements and testimony, the Board finds that the Veteran is not credible to the extent he alleges continuity of symptomatology since service.  

As there is no competent and credible evidence of a bilateral hearing loss disability observed or noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), on VA examination in March 2008 an audiogram showed thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hertz were 40, 50, 50, 85, and 95 respectively, in the right ear and 45, 40, 45, 85, and 85 in the left ear, with 90 percent speech recognition in the right ear and 98 percent speech recognition in the left ear, thereby meeting the standard of bilateral hearing loss disability under 38 C.F.R. § 3.385.  Private audiogram results dated in May 2008, which were provided in an uninterpreted graph form, suggest the Veteran had bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Speech discrimination in the right ear was 94 percent and in the left ear was 80 percent.  

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  

Also, under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

As there is no competent evidence of bilateral hearing loss before March 2008 or diagnosis based on symptoms reported by the Veteran before March 2008, the Board finds that a hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service.

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence favorable to the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements regarding causation are credible is not reached.  

The competent evidence of record on the question of causation which supports the Veteran's claim consists of a private opinion in May 2008 and the evidence which opposes the claim consists of a VA opinion in March 2008.  

In May 2008, the private audiologist noted that during service the Veteran worked with generators and was exposed to extremely loud and hazardous noise level without hearing protection.  The examiner noted that the configuration of the Veteran's audiogram was consistent with noise-induced hearing loss and concluded that it is just as likely as not that the Veteran's bilateral hearing loss began as a direct result of noise exposure during service.  The examiner indicated that the Veteran's paperwork shows he had normal hearing apparently on separation from service, however the Veteran vehemently denied that he had such a test.  The examiner cautioned that if such a test exists then she agrees that the Veteran's hearing loss occurred after service.  

On VA examination in March 2008, the examiner noted the Veteran was exposed to noise in service from missile generators without hearing protection.  The examiner noted that the Veteran had occupational noise exposure due to heavy equipment with hearing protection from 1964 to the present.  She concluded that hearing loss was not caused by military noise, as hearing was normal at the time of separation, the present hearing loss began after service and the Veteran's bilateral hearing loss was occupationally induced.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA opinion because the opinion is supported by a rationale, detailed and consistent with other evidence of record.  The Board rejects the favorable private medical opinion to the extent that the examiner determined that the Veteran's bilateral hearing loss was due to service, based on the Veteran's assertion that he did not have an audiogram to determine his hearing acuity at the time of separation from service.  However, service records show that on separation from service an audiogram was done and the Veteran had normal hearing in both ears as defined by 38 C.F.R. § 3.385.  For this reason the part of the private examiner's opinion which relates the Veteran's bilateral hearing loss to service was based on an inaccurate factual premise and has no probative value on the question of whether bilateral hearing loss is due to service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).

As the first documentation of a bilateral hearing loss disability was shown in 2008, over 40 years after service, which is well beyond the one year period after discharge from service in 1964 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Tinnitus

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under  38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

The Veteran contends that he has tinnitus due to acoustic trauma in service from working with missile generators and missile launchers.  He contends that he has had tinnitus since service.

Although the Veteran is competent to declare that he has tinnitus and his statements are credible, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

The question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.   And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence.

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service.

The competent medical evidence of record pertaining to the cause of tinnitus which support the claims consists of a private opinion in May 2008.  The examiner noted the Veteran's work in service with generators without hearing protection and indicated that tinnitus manifested by ringing in the ears is a very common side effect of noise exposure and noise-induced hearing loss.  The examiner concluded that it is just as likely as not that the Veteran's tinnitus began as a direct result of noise exposure during active duty service.  

The evidence pertaining to the cause of tinnitus which opposes the claim consists of the VA opinion in March 2008.  The VA examiner noted the Veteran was exposed to acoustic trauma in service by working with a military noise hawk missile generator without hearing protection and after service had occupational noise exposure by working with heavy equipment with hearing protection.  During the examination, the Veteran reported having tinnitus for the past 30 years with no particular date or circumstance of onset.  The examiner concluded that tinnitus was not caused by or a result of military service as hearing was normal as shown on the discharge audiogram in January 1964 and the present tinnitus began after service and was occupationally induced.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA opinion because the opinion is supported by a rationale, detailed, consistent with other evidence of record, and considered the Veteran's history of noise exposure.  The Board rejects the favorable private medical evidence as the examiner merely concluded that tinnitus is a common side effect of noise exposure and noise-induced hearing loss.  A mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VA opinion carefully reviewed the longitudinal history of noise exposure and commented with an appropriate rationale as to why tinnitus was not related to service.  

As the weight of the evidence is against the claim, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d), and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


